Appeal by the defendant from a judgment of the Supreme Court, Queens County (Grosso, J.), rendered May 10, 2000, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
In light of our affirmance of the judgment in the related case (see People v Monserrate, 299 AD2d 371 [decided herewith]), we need not reach the defendant’s further contention that his plea of guilty under Indictment No. 2184/99 must be vacated pursuant to People v Fuggazzatto (62 NY2d 862) (see People v Sierra, 191 AD2d 657; cf. People v Robbins, 223 AD2d 735). Santucci, J.P., Feuerstein, O’Brien and Luciano, JJ., concur.